Exhibit FORMOF LETTER TO SHAREHOLDERS WHO ARE BENEFICIAL HOLDERS HOTEL OUTSOURCE MANAGEMENT INTERNATIONAL, INC. Up to []Shares of Common Stock Offered Issuable Upon the Exercise of Subscription Rights at $0.12 per Share September [], To Security Dealers, Commercial Banks, TrustCompanies and Other Nominees: This letter is being distributed to securities dealers, commercial banks, trust companies, and other nominees in connection with the rights offering (the “Rights Offering”) by Hotel Outsource Management International, Inc. (the “Company”) of shares of its common stock, par value $0.001 per share (the “Common Stock”), issuable upon the exercise of non-transferable subscription rights (the “Subscription
